DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 12/28/2018, which is a con of application 14/176,671 filed on 2/10/2014 which is a con of application 13/118,259 filed on 5/27/2011 which is a CIP of application 11/651,807 filed on 1/10/2007. An action on the merits follows. 
Claims 21-36 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
Regarding the IDS submitted on 5/27/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 

Restriction Election
Applicant's election with traverse of species k fig. 132 in the reply filed on 8/25/2021 is acknowledged.  The traversal is on the ground(s) that species k fig. 132 is part of species l fig. 136 as described in para 0348.  This is found to be persuasive and species k fig. 132 and species l fig. 136 are being rejoined. 
Applicant's election with traverse of subspecies 2 fig. 136-137 (for cable driven articulation) in the reply filed on 8/25/2021 is acknowledged.  The traversal is on the ground(s) that species 2 fig. 136-137 is part of species 1 fig. 133-135 as described in para 0352.  This is found to be persuasive and subspecies 1 fig. 133-135 and subspecies 2 fig. 136-137 are being rejoined. 
Applicant's election without traverse of the following subspecies in the reply filed on 8/25/2021 is acknowledged.
Tool holder: species 3 fig. 63 has been elected
Shaft assembly: species 1 figs. 80-83 has been elected
End effector: species 1 fig. 21 has been elected

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a translatable articulation member configured to pivot the end effector about the pivotable section in response to the third translation motion" of claim 21 and 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the first drive member comprises a first cable and a second cable operably coupled to the first rotatable driver, wherein the first rotatable driver pulls the first cable when the first rotatable driver is rotated in a first direction, wherein the first rotatable driver pulls the second cable when the first rotatable driver is rotated in a second direction which is opposite the first direction, wherein the first cable is relieved when the second cable is pulled, and wherein the second cable is relieved when the first cable is pulled." of claim 22 and 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “ramp cam" of claim 24 and 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 2008/0308603 of Shelton, IV et al. (henceforth Shelton) in view of USPGP# 20070043338 of Moll et al. (henceforth Moll).
Regarding claims 21 and 29, Shelton teaches a surgical instrument (Shelton: 1).
Shelton is silent on said surgical instrument is for use with a robotic system, and said surgical instrument including: a drive assembly operatively coupled to a control unit of the robotic system, comprising: a first rotatable driver configured to deliver a first rotary output motion; a second rotatable 
However, Moll teaches a robotic system (Moll: fig. 2) which can be mounted with different surgical instruments (Moll: para 0325, 0387) including a similar stapling surgical instrument (Moll: 804, fig. 192e) wherein said surgical instrument comprises a drive assembly (Moll: the multiple pulleys 136) operatively coupled to a control unit (Moll: 2) of the robotic system, said drive assembly comprising: a first rotatable driver (Moll: one of the pulleys 136, for example fig. 6 and fig. 48 shows four pulleys 136) configured to deliver a first rotary output motion (Moll: para 0162, 0165, 0200); a second rotatable driver (Moll: a second one of the pulleys 136) configured to deliver a second rotary output motion (Moll: para 0162, 0165, 0200); and a third rotatable driver (Moll: a third one of the pulleys 136) configured to deliver a third rotary output motion (Moll: para 0162, 0165, 0200) and a fourth rotatable driver (Moll: a fourth one of the pulleys 136). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Shelton with addition of a drive assembly as taught by Moll in order to allow the surgical instrument to be mounted to a robotic system which in turn allows the surgical instrument to be used remotely thus making the surgical instrument more versatile. 
The combination of Shelton and Moll further teaches the surgical instrument further comprising -a shaft (Shelton: 20), comprising: 
a longitudinal axis (Shelton: central axis of 20); 
a pivotable section (Shelton: 1512, fig. 41, see also incorporated reference 20050006432 which has figs. 5-7 and pivot section 233); 
a first drive member (Shelton: cable 2780, Moll: control element (cable) 192 that is connected to first drive member 136) operably coupled to the first rotatable driver, wherein the first drive member is configured to transmit a first translation motion within the shaft (Shelton: para 0209); 
a second drive member (Shelton: cable 1302, 1330, and Moll: control elements (cable) 192 Moll: control element 192 that is connected to second drive member 136) Shelton: para 0156); and 
a third drive member (Shelton: cables 401a of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton and Moll: control element 192 that is connected to first drive member 136) operably coupled to the third rotatable driver, wherein the third drive member is configured to transmit a third translation motion within the shaft (Shelton: cables 401a, 401b of incorporated reference 20050006432); and 
-an end effector (Shelton: 100) pivotable relative to the longitudinal axis about the pivotable section (Shelton: see incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton), wherein the end effector comprises: 
a first jaw (Shelton: 120); 
a second jaw (Shelton: 110) rotatable relative to the first jaw (Shelton: open and closing motion of second jaw 110); 
a translatable closure member (Shelton: 2770, para 0209) configured to move the second jaw into a closed position in response to the first translation motion (Shelton: 2770, para 0209); 
a translatable firing member (Shelton: 150, para 0145) comprising a first flange (Shelton: 152, para 0145) configured to engage the first jaw and a second flange (Shelton: 159, para 0145) configured to engage the second jaw during an initial portion of the second translation motion (Shelton: para 0145), wherein the translatable firing member holds the second jaw relative to the first jaw during a tissue cutting portion of the second translation motion; and 
a translatable articulation member (Shelton: 366, 368, 370, 372 of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton. See also para 0149 of 20050006432) configured to pivot the end effector about the pivotable section in response to the third translation motion.
Regarding claims 22 and 30, as shown in claims 21 and 29, the combination of Shelton and Moll teaches wherein the first drive member comprises a first cable (Shelton: 2780, retract) and a second cable (Shelton: para 0196 a return mechanism, e.g., a spring, cable system or the like (not shown), may be employed to return the closure tube assembly 2300 to a preclamping orientation which causes the anvil assembly 110 to re-open as the closure tube segment 2310 contacts a reverse cam surface 117 on the proximal end of the anvil assembly 110) operably coupled to the first rotatable driver, wherein the first rotatable driver pulls the first cable when the first rotatable driver is rotated in a first direction (Shelton: para 0196), wherein the first rotatable driver pulls the second cable when the first rotatable driver is rotated in a second direction which is opposite the first direction (Shelton: para 0196), wherein the first cable is relieved when the second cable is pulled (Shelton: para 0196), and wherein the second cable is relieved when the first cable is pulled (Shelton: para 0196).
Regarding claims 23 and 31, as shown in claims 21 and 29, the combination of Shelton and Moll teaches wherein the second drive member comprises a first cable (Shelton: 1302) and a second cable (Shelton: 1330) operably coupled to the second rotatable driver, wherein the second rotatable driver pulls the first cable when the second rotatable driver is rotated in a first direction (Shelton: para 0158-0160), wherein the second rotatable driver pulls the second cable when the second rotatable driver is rotated in a second direction (Shelton: para 0158-0160) which is opposite the first direction, wherein the first cable is relieved when the second cable is pulled, and wherein the second cable is relieved when the first cable is pulled (Shelton: para 0158-0160).
Regarding claims 24 and 32, as shown in claims 23 and 31, the combination of Shelton and Moll teaches wherein the end effector comprises a staple cartridge (Shelton: 200) including staples (Shelton; inherent) removably stored therein, wherein the second jaw comprises a ramp cam (Shelton: 129), wherein the second flange is configured to contact the ramp cam during the initial portion of the second translation motion to close the second jaw (Shelton: para 0146), and wherein the second flange is configured to slide past the ramp cam during the tissue cutting portion of the second translation motion to fire the staples from the staple cartridge (Shelton: para 0146).
Regarding claims 25 and 33, as shown in claim 24 and 32, the combination of Shelton and Moll teaches wherein the staple cartridge comprises a sled (Shelton: 160) configured to eject the staples Shelton: para 0147).
Regarding claims 26 and 34, as shown in claim 21 and claim 29, the combination of Shelton and Moll teaches wherein the third drive member comprises a first cable (Shelton: cable 410a of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton) and a second cable (Shelton: cable 410b of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton) operably coupled to the third rotatable driver, wherein the third rotatable driver pulls the first cable when the third rotatable driver is rotated in a first direction (Shelton: para 0152-0155 of incorporated reference 20050006432), wherein the third rotatable driver pulls the second cable when the third rotatable driver is rotated in a second direction which is opposite the first direction (Shelton: para 0152-0155 of incorporated reference 20050006432), wherein the first cable is relieved when the second cable is pulled, and wherein the second cable is relieved when the first cable is pulled.
Regarding claims 27 and 35, as shown in claims 26 and 34, the combination of Shelton and Moll teaches wherein the pivotable section comprises a first articulation joint (Shelton: 358 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432) and a second articulation joint (Shelton: 282 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432), wherein the second articulation joint is positioned distally with respect to the first articulation joint (Shelton: 282 relative to 358 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432), and wherein the end effector is articulatable about the second articulation joint in a manner which is orthogonal to the first articulation joint (Shelton: 282 relative to 358 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432).
Regarding claims 28 and 36, as shown in claims 27 and 35, the combination of Shelton and Moll teaches wherein the third drive member is configured to articulate the end effector about the first articulation joint (Shelton: cable 401a that controls 358 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432), wherein the surgical instrument further comprises a fourth drive member (Shelton: cable 401b) configured to articulate the end effector about the second articulation joint Shelton: cable 401b that controls 282 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432), and wherein the fourth drive member comprises a set of opposing drive cables (Shelton: cables 410a and 410b that controls 282 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432) and is coupled to a fourth rotatable driver (Moll: a fourth one of the pulleys 136) in the drive assembly.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 21-28 be found allowable, claims 29-36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). See corresponding duplicate claims below


21
29
22
30
23
31
24
32
25
33
26
34

35
28
36


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731